PER CURIAM
Respondents move to dismiss the appeal because of lack of jurisdiction. The notice of appeal was timely filed on July 11, 1983, the last day for filing the appeal, ORS 19.026, and service was made on that day on respondents and on the Clatsop County Clerk. ORS 19.023(2) (b), as amended by Or Laws 1981, ch 177, § 1, requires that service be made on the “clerk of the trial court.”1 Since January, 1983, the County Clerk has not been the Clerk of the Trial Court.
ORS 19.033(2) provides:
“The service and filing of the notice of appeal as provided in ORS 19.023,19.026 and 19.029 is jurisdictional and may not be waived or extended.” (Emphasis supplied.)
Pohrman v. Klamath Co. Comm., 272 Or 390, 538 P2d 70 (1975), emphasizes that timely service and filing of the notice of appeal is mandatory.
Appeal dismissed.2

 The clerk of the trial court appointed pursuant to ORS 8.215 was ultimately served after the time for appeal had expired.


 The dissent fails to mention that ORS 19.033(2) mandates that service and filing of the notice of appeal “is jurisdictional.”